Citation Nr: 1625977	
Decision Date: 06/28/16    Archive Date: 07/11/16

DOCKET NO.  11-26 158	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Denver, Colorado


THE ISSUES

1. Entitlement to an increased, compensable, rating for a fractured third metatarsal of the right foot.

2. Entitlement to service connection for an acquired psychiatric disorder.

3. Entitlement to service connection for a low back disorder, claimed as degenerative joint disease, stenosis, and disc herniation.

4. Entitlement to service connection for a left lower extremity disorder, to include radiculopathy.


REPRESENTATION

Veteran represented by:	Disabled American Veterans



WITNESSES AT HEARING ON APPEAL

The Veteran and his wife


ATTORNEY FOR THE BOARD

A. Larson, Associate Counsel


INTRODUCTION

The Veteran, who is the appellant in this case, had active service in the U.S. Army from March 1974 until July 1974, and from April 1977 until January 1997.

These matters come before the Board of Veterans' Appeals (Board) on appeal from an October 2009 decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Denver, Colorado.

The Veteran testified before the undersigned Veterans Law Judge at a hearing held in Denver, Colorado, in April 2015.  A transcript of the hearing has been associated with the claims file.

The Board denied the Veteran's claims for entitlement to a compensable rating for a fractured third metatarsal of the right foot and entitlement to service connection for an acquired psychiatric disorder in a July 2015 decision.  The Veteran appealed the Board's decision to the United States Court of Appeals for Veterans Claims (Court or CAVC), and in an March 2016 Order, the Court granted a Joint Motion for Remand (JMR), in the process vacating the Board's decision denying these claims and remanding them back to the Board for further proceedings consistent with the JMR.  

Also in July 2015, the Board remanded the claims for entitlement to service connection for a low back disorder and entitlement to service connection for a left lower extremity disorder for further development.  Specifically, the Board directed the Agency of Original Jurisdiction (AOJ) to provide the Veteran with a new VA compensation examination to provide etiological opinions concerning his claimed low back and lower left extremity disabilities.  Review of the completed development reveals that there has been at least substantial compliance with these remand directives.  As such, the Board is proceeding with its adjudication of these claims.  See Stegall v. West, 11 Vet. App. 268 (1998); Dyment v. West, 13 Vet. App. 141, 146-47 (1999).

The issue of entitlement to service connection for an acquired psychiatric disorder is addressed in the REMAND portion of the decision below and is REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDINGS OF FACT

1. Throughout the entire rating period, a fracture of the third metatarsal of the right foot has been productive of hammer toe, without any functional limitations or other residuals.  

2. A chronic low back condition was not incurred in service and is not otherwise related to service.  

3. A chronic lower left extremity condition was not incurred in service and is not otherwise related to service.  


CONCLUSIONS OF LAW

1. The criteria for a compensable rating for a fractured third metatarsal of the right foot have not been met.  38 U.S.C.A. §§ 1155, 5103(a), 5103A, 5107(b) (West 2014); 38 C.F.R. §§ 3.102, 3.159, 4.59, 4.7, 4.71a, Diagnostic Code 5284 (2015).

2. The criteria are not met for service connection for a low back disorder.  §§ 1101, 1110, 1112, 1113, 1131, 1137 (West 2014); 38 C.F.R. §§ 3.303, 3.307, 3.309 (2015).

3. The criteria are not met for service connection for a left lower extremity disorder. §§ 1101, 1110, 1112, 1113, 1131, 1137 (West 2014); 38 C.F.R. §§ 3.303, 3.307, 3.309, 3.310 (2015).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I. Increased Rating

The Veteran is seeking a compensable rating for his right foot disability.  Disability evaluations are determined by evaluating the extent to which a veteran's service-connected disability adversely affects the ability to function under the ordinary conditions of daily life, including employment, by comparing the symptomatology with the criteria set forth in the Schedule for Rating Disabilities (rating schedule).  38 U.S.C.A. § 1155 (West 2014); 38 C.F.R. §§ 4.1, 4.2, 4.10 (2015).

In evaluating a disability, the Board considers the current examination reports in light of the whole recorded history to ensure that the current rating accurately reflects the severity of the condition.  The Board has a duty to acknowledge and consider all regulations that are potentially applicable.  Schafrath v. Derwinski,
1 Vet. App. 589 (1991).  The medical as well as industrial history is to be considered, and a full description of the effects of the disability upon ordinary activity is also required.  38 C.F.R. §§ 4.1, 4.2, 4.10.

Where there is a question as to which of two evaluations shall be applied, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria required for that rating.  Otherwise, the lower rating will be assigned.  See 38 C.F.R. § 4.7.  Reasonable doubt regarding the degree of disability will be resolved in the veteran's favor.  38 C.F.R. § 4.3. 

In deciding this appeal, the Board has considered whether separate ratings for different periods of time, based on the facts found, are warranted, a practice of assigning ratings referred to as "staging the ratings."  See Fenderson v. West, 
12 Vet. App. 119 (1999); Hart v. Mansfield, 21 Vet. App. 505 (2008).

Lay assertions may serve to support a claim for service connection by establishing the occurrence of observable events or the presence of disability or symptoms of disability subject to lay observation.  See Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007); see also Buchanan v. Nicholson, 451 F.3d 1331, 1336 (Fed. Cir. 2006) (addressing lay evidence as potentially competent to support presence of disability even where not corroborated by contemporaneous medical evidence).  The Federal Circuit has clarified that lay evidence can be competent and sufficient to establish a diagnosis or etiology when (1) a lay person is competent to identify a medical condition; (2) the lay person is reporting a contemporaneous medical diagnosis, or (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional.  Davidson v. Shinseki, 581 F.3d 1313, 1316 (Fed. Cir. 2009); Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007).

When evaluating musculoskeletal disabilities, VA must consider granting a higher rating in cases in which the veteran experiences functional loss due to limited or excess movement, pain, weakness, excess fatigability, or incoordination (to include during flare-ups or with repeated use), and those factors are not contemplated in the relevant rating criteria.  See 38 C.F.R. §§ 4.40, 4.45, 4.59; DeLuca v. Brown, 8 Vet. App. 202, 204-7 (1995).  The provisions of 38 C.F.R. § 4.40 and 38 C.F.R. § 4.45 are to be considered in conjunction with the diagnostic codes predicated on limitation of motion.  Johnson v. Brown, 9 Vet. App. 7 (1996).  The Court has clarified that although pain may be a cause or manifestation of functional loss, limitation of motion due to pain is not necessarily rated at the same level as functional loss where motion is impeded.  See Mitchell v. Shinseki, 25 Vet. App. 32, 38-43 (2011); cf. Powell v. West, 13 Vet. App. 31, 34 (1999); Hicks v. Brown, 8 Vet. App. 417 (1995); Schafrath v. Derwinski, 1 Vet. App. 589, 592 (1991).  Instead, the Mitchell Court explained that pursuant to 38 C.F.R. §§ 4.40 and 4.45, the possible manifestations of functional loss include decreased or abnormal excursion, strength, speed, coordination, or endurance (38 C.F.R. § 4.40), as well as less or more movement than is normal, weakened movement, excess fatigability, and pain on movement (as well as swelling, deformity, and atrophy) that affects stability, standing, and weight-bearing (38 C.F.R. § 4.45).  Thus, functional loss caused by pain must be rated at the same level as if the functional loss were caused by any of the other factors cited above.  Therefore, in evaluating the severity of a joint disability, VA must determine the overall functional impairment due to these factors.

The Board must assess the credibility and weight of evidence.  Madden v. Gober, 125 F.3d 1477, 1481 (Fed. Cir. 1997), cert. denied, 523 U.S. 1046 (1998); Wensch v. Principi, 15 Vet. App. 362, 367 (2001).  The standard of proof to be applied in decisions on claims for veterans' benefits is set forth at 38 U.S.C.A. § 5107.  A claimant is entitled to the benefit of the doubt when there is an approximate balance of positive and negative evidence.  See 38 C.F.R. § 3.102.  When a claimant seeks benefits and the evidence is in relative equipoise, the claimant prevails.  The preponderance of the evidence must be against the claim for benefits to be denied.  See Alemany v. Brown, 9 Vet. App. 518 (1996).

The Board has reviewed all of the evidence in the Veteran's claims file, with an emphasis on the evidence relevant to the appeal.  Although the Board has an obligation to provide reasons and bases supporting its decision, there is no need to discuss, in detail, every piece of evidence of record.  Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) (holding that VA must review the entire record, but does not have to discuss each piece of evidence).  Hence, the Board will summarize the relevant evidence where appropriate and the Board's analysis below will focus specifically on what the evidence shows, or fails to show, as to the appeal.

The Veteran has been awarded service connection for a fractured third metatarsal of the right foot and granted a noncompensable evaluation effective February 1, 1997. The Veteran is also separately service-connected for a neuroma of the right foot, a disability that is not presently on appeal.  Further, in the July 2015 decision, the Board denied entitlement to service connection for a bilateral foot disorder, other than the disorders already service-connected.
 
The Veteran's broken toe on appeal is rated under 38 C.F.R. § 4.71a, DC 5284.  This Code rates residuals of other foot injuries not otherwise contemplated by the rating criteria.  Moderate residuals of foot injuries are rated 10 percent disabling; moderately severe residuals of foot injuries are 20 percent disabling; and severe residuals of foot injuries are rated as 30 percent disabling.  A Note to DC 5284 provides that foot injuries with actual loss of use of the foot are to be rated 40 percent disabling.  38 C.F.R. § 4.71a.

Descriptive words such as "moderate," and "moderately severe" are not defined in the Rating Schedule. Rather than applying a mechanical formula, the Board must evaluate all of the evidence to the end that its decisions are "equitable and just."  38 C.F.R. § 4.6.  The use of descriptive terminology by medical examiners, although an element of evidence to be considered by the Board, is not dispositive of an issue.  All evidence must be evaluated in arriving at a decision.  38 U.S.C.A. § 7104(a); 38 C.F.R. §§ 4.2, 4.6.

After reviewing the entire claims file, the Board finds that the Veteran's fractured right third metatarsal has not been compensably disabling at any time during the period on appeal.  Specifically, the right third metatarsal has been productive of hammer toe, but without any functional limitations.

During his hearing before the undersigned, the Veteran explained that he broke his toe in 1994, and that it now "hurts all the time" and that the toes is crooked.  He was reportedly told by a physician that he has arthritis in the toe, and that if he walks more than two hours in a single day "it just aches."  The Veteran indicated that he uses a cane to ambulate - though the record reflects that such use is due to other, nonservice-connected, disorders of the lower extremities.

During a VA examination in August 2009, the Veteran reported that in addition to a fractured toe during service, in 2002 he was diagnosed with diabetes and diabetic peripheral neuropathy with pain in the soles of both feet.  The Veteran did not identify any specific pain to the right third metatarsal, and the examiner noted several nonservice-connected disorders of the feet including gout, bilateral first metatarsals, and hallux.  The Veteran was able to walk for about two and a half blocks, and stand for 15 minutes, but he relied on the use of diabetic shoes and his cane.  Physical examination revealed no lesions, or edema of the feet, though there was generalized bilateral tenderness of the entire right foot.  The Veteran had a hammertoe deformity of the right third toe, which was partially ankylosed.  Weightbearing was normal, and tenderness was noted over the metatarsal heads, the heel, the great toe, the Achilles tendon, and the Veteran's arch.  X-ray imaging revealed no current evidence of a prior fracture of the right third metatarsal.  The examiner opined that degenerative joint disease of the first metatarsals was not clearly related to the service-connected disability.  She concluded that she was "unable to determine any current residual due to [the service-connected third metatarsal fracture] alone."

As the foregoing shows, the Veteran's only current right third metatarsal disorder is hammer toe - though there is no evidence of any associated functional limitation.  To the extent that the Veteran has competently reported numerous right foot symptoms, none of these have been associated with his service-connected in-service toe fracture.  Accordingly, such symptoms are not for consideration in assigning current rating.

With regard to the Veteran's hammer toe, DC 5282 provides that hammer toe of a single toe is rated noncompensably, i.e., zero percent, disabling.  38 C.F.R. § 4.71a.  Thus, even if evaluated under this alternative Code, a compensable rating would not be warranted.  The Board has considered all Codes between DC 5276 and 5284 in an attempt to identify any under which a compensable rating may be warranted.  Unfortunately, to the extent that the Veteran has other foot disorders, none have been related to service.

The Court vacated and remanded the Board's prior denial of this claim so it could properly consider the potential applicability of 38 C.F.R. § 4.59.  Under this regulation, painful, unstable, or malaligned joints, due to healed injury, are entitled to at least the minimal compensable rating for the joint.  The Court pointed out that the August 2009 VA examiner found tenderness over bilateral metatarsal heads and that "this describes the area of the toe bones right prior to the joint closest to the toes."  The Board acknowledges that there was tenderness associated the bilateral heads on this examination, however, there is no evidence that this tenderness is associated at all with any joint of the right third metatarsal.  Significantly, the August 2009 VA examiner explicitly determined that no residual of the service-connected disability could be ascertained. 

The Board acknowledges that the Veteran has credibly alleged that his toe hurts him "all the time," but the Court in Burton v. Shinseki, expressly determined that 38 C.F.R. § 4.59 provides for a minimum 10 percent rating for painful, unstable, or malaligned joints, which involve residuals of injuries in non-arthritis contexts.  25 Vet. App. 1, 4-5 (2014).  Here, there is no medical evidence of record indicating that the residuals of the old right third metatarsal fracture have affected the joints of the toe.  As such, a 10 percent rating pursuant to 38 C.F.R. § 4.59 and Burton is not applicable here.  

Accordingly, even taking into account the Veteran's competent reports of right foot symptoms, the Board finds that the Veteran's only service-connected symptom is hammer toe and concludes that the Veteran's fractured right third metatarsal has been noncompensably disabling throughout the period on appeal.  As the preponderance of the evidence is against the claim, there is no doubt to be resolved.  38 U.S.C.A. § 5107(b); 38 C.F.R. §§ 4.3, 4.7.

The Board has considered whether referral for consideration of an "extraschedular evaluation" is warranted, noting that if an exceptional case arises where ratings based on the statutory schedules are found to be inadequate, consideration of an extraschedular evaluation commensurate with the average earning capacity impairment due exclusively to the service-connected disability or disabilities will be made.  38 C.F.R. § 3.321(b)(1).  

The lay and medical evidence of record fails to show unique or unusual symptomatology regarding the Veteran's service-connected fractured right third metatarsal that would render the schedular criteria inadequate.  As discussed above, the Veteran's symptom of hammertoe is contemplated in the assigned schedular rating.  Thus, the application of the Rating Schedule is not rendered impractical.  Moreover, the Veteran has not argued that his symptoms are not contemplated by the rating criteria; rather, he has merely disagreed with the assigned disability ratings for his level of impairment.  In other words, he does not have any symptoms from his service-connected fractured third metatarsal of the right foot that are unusual or different from those contemplated by the schedular criteria.

Finally, he has not alleged or indicated that the collective impact or combined effect of more than one service-connected disability presents an exceptional or unusual disability picture to render inadequate the schedular rating criteria.  See Johnson v. McDonald, 762 F.3d 1362 (Fed. Cir. 2014).  Accordingly, referral for consideration of an extraschedular evaluation is not warranted.

Finally, the August 2009 VA examiner opined that the Veteran's inability to work was "mainly due to injuries due to . . . [a post-service] motorcycle accident," not to his service-connected connected disabilities, and the Veteran has not argued otherwise.  Consequently, the matter of entitlement to a total disability rating based on individual unemployability is not raised by the Veteran or the evidence of record.  See Rice v. Shinseki, 22 Vet. App. 447   (2009).

II. Service Connection

Service connection may be granted for a disability resulting from a disease or injury incurred in or aggravated by active service.  See 38 U.S.C.A. §§ 1110, 1131 (West 2014); 38 C.F.R. § 3.303(a) (2015).  "To establish a right to compensation for a present disability, a veteran must show: "(1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service"-the so-called "nexus" requirement."  Holton v. Shinseki, 557 F.3d 1362, 1366 (Fed. Cir. 2010) (quoting Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004)). 

For certain chronic disorders, including a degenerative condition of the lumbar spine and a neurological condition affecting a lower extremity, service connection may be granted on a presumptive basis if the disease is manifested to a compensable degree within one year following service discharge.  38 U.S.C.A. §§ 1101, 1112; 38 C.F.R. §§ 3.307(a)(3), 3.309(a).  Additionally, for chronic diseases defined by 38 C.F.R. § 3.309(a) and shown in service or by a continuity of symptoms after service, the disease shall be presumed to have been incurred in service.  38 C.F.R. § 3.303(b); Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013).  In order to show a chronic disease in service, the record must reflect a combination of manifestations sufficient to identify the disease entity, and sufficient observation to establish chronicity at the time.  Where a chronic disease has been incurred in service, subsequent manifestations of the same chronic disease at any later date, however remote, are service-connected unless clearly attributable to intercurrent causes.  If a condition noted during service is not shown to be chronic, then generally, a showing of continuity of symptoms after service is required in order to establish entitlement to service connection.  Id.  The presumption is not available to the Veteran however, as his degenerative disc disease and neuropathy conditions were not diagnosed within one year of his discharge in 1997, nor were they apparent from lay or other medical evidence.  Additionally, the medical evidence does not establish a continuity of symptoms after service and instead suggests the symptomatology of his current lumbar spine condition began following incidents in 2004, while his neuropathy is associated with his diabetes.  

Even where service connection cannot be presumed, service connection may still be established on a direct basis.  See Combee v. Brown, 34 F.3d 1039 (Fed. Cir. 1994). 

In addition to those disorders incurred or aggravated during service, and except as provided in 38 C.F.R. § 3.300(c), a disability which is proximately due to or the result of a service-connected disease or injury shall be service connected.  38 C.F.R. § 3.310(a).  This includes any increase in disability (aggravation) that is proximately due to or the result of a service connected disease or injury.  See 38 C.F.R. § 3.310(b).  Establishing service connection on a secondary basis requires (1) medical evidence of a current disability; (2) evidence of a service-connected disability; and (3) medical nexus evidence establishing a connection between the service-connected disability and the current disability.  See Wallin v. West, 11 Vet. App. 509, 512 (1998).  When aggravation of a veteran's non-service-connected condition is proximately due to or the result of a service-connected condition, such veteran shall be compensated for the degree of disability over and above the degree of disability existing prior to the aggravation.  Allen v. Brown, 7 Vet. App. 439 (1995).

The Veteran reports that he chronically injured his back while serving on active duty.  He has stated that the injury occurred when attempting to lift a large round of ammunition and he heard it "pop."  He stated later, he reinjured the back when he attempted to lift a heavy box of ammunition and it "popped" again.  He further alleges that he has radiculopathy of the left lower extremity that is associated with this back injury.  

The STRs contain references to back pain.  There is an August 1977 entry concerning a pulled muscle in the Veteran's back as a result of lifting.  He was diagnosed with a muscle strain.  There is an entry from September 1984 concerning back pain and spasm in the lumbar region.  The assessment is a muscle strain.  In August 1996 he was treated for back pain on his right side and near his lower right shoulder blade.  He had this pain for 10 days following a round of golf.  He was diagnosed with mechanical lower back pain secondary to over exertion.  The Veteran's August 1996 separation examination was largely normal without reference to any back disability or symptom.  

The Veteran sought private treatment for his back in January 2006.  At that time, he reported an 18 month history of low back pain and linked it to pushing a file cabinet at work.  He also stated he had been in a motor vehicle accident the previous August and injured has back, but was able to resolve this pain with physical therapy.  An MRI of the lumbar spine showed disc herniation at L3-4 and degenerative disc disease.  There is a private treatment record from October 2007 detailing the Veteran's back pain.  The Veteran's multilevel degenerative disease with lateral herniation is noted, as well as foraminal stenosis, a bulging disc, and facet hypertrophy.  The Veteran was doing poorly and fell multiple times.  He was ready to discuss surgical options; the laminectomy and microdiscectomies were discussed.  In February 2008 following his back procedures, he reported little relief beyond two or three days after surgery.  

The Veteran underwent a VA examination for his thoracolumbar spine in December 2015.  The examiner indicated the Veteran's electronic claims file was reviewed.  His past diagnosis of degenerative arthritis of the lumbar spine was noted.  At the examination, the Veteran described low back pain that incepted while in the Army after "pulling his back" when picking up ammunition.  He stated he saw a medic and was placed on profile for two weeks.  There was a subsequent injury under similar circumstances later in his service.  He stated that from 1998 to 2002 he worked at the Post Office and would experience low back pain, which he treated with a brace and pain relievers.  The pain became significant in 2004 and he began physical therapy.  Eventually, a laminectomy with microdiskectomy was performed in 2007.  A complete examination was performed, including range of motion testing.  An x-ray report was included which showed multilevel degenerative disc disease.   

The examiner eventually opined that the Veteran's degenerative condition of the lumbar spine was less likely than not incurred in or caused by his active duty service.  As rationale, the examiner pointed out that the Veteran's in-service bouts of muscle pain were all treated with medications and rest and diagnosed as "muscular strain" and that the significant back pain did not start until eight-to-nine years after his discharge after moving some heavy objects.  The examiner stated that there was no mention of continued or recurrent back pain at the Veteran's retirement physical in 1996.  After service, there was a history of low back pain while working for the post office as well as an injury in 2004 that eventually required treatment.  The examiner opined that it was more likely that the multilevel degenerative disc disease was due to post-military activities and injuries.  Furthermore, the examiner noted that the Veteran was obese, which was a significant risk factor for the development of thoracolumbar disease.  The examiner also commented on the Veteran's bulging disc, which was treated with the above mentioned procedures, and said that this was clearly due to his 2004 work-related injury that occurred while pushing a cabinet.  

After review of the relevant evidence, the Board must deny the Veteran's claim for service connection for a lower back condition.  The Board places great weight on the December 2015 VA examiner's opinion on the etiology of the Veteran's degenerative disc disease.  This opinion is uncontradicted and supported by a well-reasoned rationale, rooted in the examiner's understanding of the medical principles involving the Veteran's condition.  The examiner considered all relevant evidence contained in the claims file and concluded that the degenerative disc disease was less likely than not related to the Veteran's active duty service, including the specific entries for back pain as discussed above.  Instead, the examiner found the condition more likely related to his post-service back trouble and obesity.  Furthermore, the examiner opined that the Veteran's demonstrated bulging disc was clearly related to his 2004 work-related incident.  There is no medical evidence to suggest that the Veteran had a herniated or bulging disc prior to this incident.  

The Board acknowledges the Veteran's statements that he believes his current chronic back condition is related to events that happened in service.  However he has not demonstrated that he possesses the requisite medical knowledge and expertise to provide an etiological opinion concerning his degenerative disc disease.  Instead, the lone competent medical opinion of record opined against a finding that these in-service back injuries were chronic.  The medical evidence demonstrates that these muscle injuries resolved and the Veteran did not begin seeking treatment for a chronic condition until the mid-2000s.  The Board attaches the most weight to this competent medical opinion.  

Thus, the preponderance of the evidence is against service connection for a low back disorder.  As such, the benefit of the doubt doctrine does not apply, and the Veteran's claim must be denied.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.

Regarding the Veteran's claim for a left lower extremity disorder, to include radiculopathy, the STRs documented left leg soreness in June 1978.  The diagnosis was possible muscle sprain.  There are no other STRs concerning any other left leg symptoms or diagnoses, including the separation examination.

The private treatment records detail a left lower extremity condition.  In January 2006, he complained of an 18 month history of leg pain following an incident pushing a filing cabinet.  He was diagnosed with left lower extremity radiculopathy.  In July 2007, electrodiagnostic evidence did not show any indication of lumbosacral radiculopathy and there was no electrical evidence of diabetic peripheral polyneuropathy.  

At his August 2009 VA examination, he reported that in August 2006, he was in a motorcycle accident and fractured his left leg.  

At the Veteran's December 2015 VA examination, he stated he began noticing peripheral neuropathy in his feet in November 2002, which began progressing in severity and radiating up his lower extremities.  He then indicated his belief that his radiculopathy pain was distinct from peripheral neuropathy, however the examiner noted that these two conditions were difficult to separate clinically.  The examiner marked that the Veteran did not have any radicular pain or any other symptoms due to radiculopathy.  In the opinion section of the report, the examiner stated that he did not exhibit any objective findings of sensory disorders of his left lower extremity, but did have subjective sensory symptoms.  The examiner believed these to be consistent with a diagnosis of diabetic peripheral neuropathy and not any lumbar radiculopathy.  Regardless, the examiner noted that the diabetes was not service-connected; therefore neither was his diabetic peripheral neuropathy.  

After review of the above evidence, the Board must also deny the Veteran's claim for service connection for a condition of the left lower extremity.  The Board places great weight on the opinion of the December 2015 VA examiner, who diagnosed the Veteran with diabetic peripheral neuropathy.  As he is not service-connected for diabetes, he is precluded from establishing service-connection for this condition on a secondary basis.  There is no other objective evidence of record indicating that the Veteran has a related lower left extremity condition that was caused by his active duty service.  Furthermore, the Board already denied his claim regarding his lumbar spine condition; thus he cannot establish secondary service connection in this capacity either.  

With the most weight attached to the December 2015 VA medical examiner's opinion that the Veteran's lower left leg condition is diabetic peripheral neuropathy, the preponderance of the evidence is against service connection.  As such, the benefit of the doubt doctrine does not apply, and the Veteran's claim must be denied.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.

III. The Duties to Notify and Assist

VA has duties to notify and assist claimants in substantiating a claim for VA benefits.  See, e.g., 38 U.S.C.A. §§ 5103, 5103A; 38 C.F.R. § 3.159.  The RO provided the Veteran with proper notice regarding his service connection claim in April 2009.  Furthermore, a Statement of the Case and multiple Statements of the Case were issued containing the relevant regulations concerning the Veteran's claims for service connection and an increased rating.  Thus, the duty to notify was met.  

Moreover, in a hearing before the undersigned, the presiding Veterans Law Judge clarified the issues on appeal and identified potentially relevant additional evidence that the Veteran may submit in support of the claims, and provided the Veteran with an additional 30 days to identify or submit any outstanding evidence.  These actions by the undersigned satisfy the obligations imposed by 38 C.F.R. § 3.103.  See Bryant v. Shinseki, 23 Vet. App. 488 (2010).

Regarding the duty to assist, the RO has obtained all of the Veteran's available service treatment records.  The RO also obtained all VA and private treatment records and added them to the claims file.  Additionally, records from the Social Security Administration (SSA) have been obtained.  

VA's duty to assist in developing the facts and evidence pertinent to a veteran's claim is not a one-way street, and it is the responsibility of veterans to cooperate with VA with regard to development.  See Wood v. Derwinski, 1 Vet. App. 190, 193 (1991).  This is especially true in matters relating to private records, to which VA has no access or knowledge without the Veteran's cooperation.  During the Veteran's 2015 hearing before the undersigned, his representative identified general "treatment through Evans Army Medical Center" since 2011, and specific "referrals from Evans dealing with [the Veteran's] skin condition."  Throughout the development, initial adjudication, and appeal of the Veteran's claim, he has been asked repeatedly by VA to identify all pertinent treatment records, as well as being provided the opportunity to supply VA with such records on his own.  In part because the Veteran's representative suggested additional outstanding evidence, the undersigned ordered that the record be held open for 30 days to allow the Veteran and his representative time to locate and obtain the outstanding evidence.  More than two months passed, and VA did not receive any new evidence or releases which may enable VA to obtain such evidence.  Thus, given the Veteran's actions, and VA's continuing offers to assist him in developing the claim, the Board finds that VA has no additional duty with regard to request for non VA-treatment records.  See Caffrey v. Brown, 6 Vet. App. 377, 383 (1994); Olson v. Principi, 3 Vet. App. 480, 483 (1992).

Finally, the RO provided the Veteran with an appropriate VA examination to assess whether his lumbar spine and lower left extremity conditions were related to his active duty service.  The examiner summarized all relevant evidence in the claims file and rendered competent opinions concerning the Veteran's condition.  These opinions are supported by detailed and well-reasoned rationales that consider relevant medical principles.  The RO also provided the Veteran with an examination to assess the severity of his service-connected third metatarsal of the right foot that addressed the proper rating criteria found in the applicable Diagnostic Code.  

The August 2009 VA examiner did not have access to the claims file.  However, a full review is not necessary to ensure the adequacy of an examination for an increased rating when there is no suggestion that a review of the claims file would have altered the examiner's findings.  See, e.g., Snuffer v. Gober, 10 Vet. App. 400, 403-04 (1997) (noting that review of the claims file is not required when such a review would not change the objective findings made on examination).  The examiner each recorded the Veteran's medical history, performed an examination, and described the current state of the Veteran's disability in sufficient detail to enable the Board to make a fully informed decision on this claim.  See Stefl v. Nicholson, 21 Vet. App. 120, 123 (2007); see also 38 C.F.R. § 3.327(a).  The August 2009 VA examination is thus adequate to decide the claim.

Based on the foregoing, VA has fully met its duties to notify and assist the claimant with the development of the claim and no further notice or assistance is required.


ORDER

Entitlement to an increased, compensable, rating for a fractured third metatarsal of the right foot is denied. 

Entitlement to service connection for a low back disorder, claimed as degenerative joint disease, stenosis, and disc herniation, is denied.  

Entitlement to service connection for a left lower extremity disorder, to include radiculopathy, is denied. 


REMAND

In disability compensation claims, VA must provide a medical examination and medical opinion when there is (1) competent evidence of a current disability or persistent or recurrent symptoms of a disability, and (2) evidence establishing that an event, injury, or disease occurred in service or establishing certain diseases manifesting during an applicable presumptive period for which the claimant qualifies, and (3) an indication that the disability or persistent or recurrent symptoms of a disability may be associated with the veteran's service or with another service-connected disability, but (4) insufficient competent evidence on file for the VA to make a decision on the claim.  McLendon v. Nicholson, 20 Vet. App. 79 (2006).

In the above discussed JMR, the parties agreed that the Board failed to properly consider whether the evidence of record indicated that the Veteran's current psychiatric disability may be associated with his active duty service.  The JMR pointed out that the Veteran appeared to have current diagnoses of mental disabilities as well as in-service stress and depression.  Additionally, it noted that the Veteran indicated at his Board hearing that his mental symptoms were ongoing since service.  As McLendon allows for the indication to be evidence of a continuity of symptomatology, the Veteran should be provided a VA compensation examination to assess the etiology of his psychiatric condition.  

Accordingly, the case is REMANDED for the following action:

1. Schedule the Veteran a VA psychiatric examination.  The examiner is asked to identify each of the Veteran's current psychiatric disorders, to include depression.  

For each disorder diagnosed, the examiner is asked to state whether it is at least likely as not (50 percent or greater probability) that the condition is related to active duty service.  

The examiner should address all of the Veteran's lay contentions concerning this issue, including his belief that his problems stemmed from having to identify bodies while on active duty.  All pertinent in-service and post-service medical records should be reviewed and discussed, including the January and March 1982 service treatment records detailing behavioral problems following the Veteran's separation from his wife.  

A detailed rationale must be provided for each opinion expressed.  

2. Then readjudicate this issue in light of this and all other additional evidence.  If the claim remains denied, send the Veteran and his representative a supplemental statement of the case (SSOC) concerning this issue and give them opportunity to submit additional evidence and/or argument in response before returning the file to the Board for further appellate consideration.

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




______________________________________________
M. TENNER
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


